LOTTINGER, Judge.
This suit by Southern Farm Bureau Casualty Insurance Company, and its insured, Joseph Smith, Jr. versus Melvin J. Waller, Sr. and his wife, Charnell Waller. -The suit results from an automobile accident. A companion suit entitled “Melvin Joseph Waller, et als versus Joseph D. Smith, Jr. et als,” No. 10205 on the docket of this Court, La.App., 311 So.2d 899 was consolidated with the instant suit for purposes of trial. The lower court, in the companion case, held in favor of defendants and against plaintiffs and dismissed the plaintiffs’ action.
For the reasons assigned in the suit entitled “Melvin Joseph Waller et als, versus Joseph D. Smith, Jr., et als,” No. 10205 on the docket of this Court, the judgment of the lower court will be affirmed, all costs of this appeal to be paid by appellants.
Affirmed.